Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 May 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 6, the limitation “the other side” lacks sufficient antecedent basis. It is respectfully suggested that the term “an other side” or similar such language be used.
Re: claims 7-8, because they depend upon claim 6, they are likewise rejected.
Re: claim 10, the limitation “the other side” lacks sufficient antecedent basis.
Re: claims 11-14, because they depend upon claim 10, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi (US 20110234966).
Re: claim 1, Ikeguchi discloses a first substrate 10a and a second substrate 10b overlapping the first substrate (Figs. 1, 2), wherein the first substrate includes a first 
While Ikeguchi does not directly disclose that a width in the first direction of the first protruding portion gradually decreases toward the first edge, Ikeguchi indirectly makes such disclosure. Figure 1 discloses that the curved edge that comprises one side of the first protruding portion E narrows as the curve approaches the leftmost vertically extending side of substrate 10a, where the width of the portion of projection E closest to the left edge of substrate 10a is narrower than the width of projection E further away from the left edge of substrate 10a. Also, in the process of manufacturing the substrate 10a, paragraph 76 of Ikeguchi discloses that first protruding portion E is formed by cutting a curve into substrate 10a. While it is understood that figures cannot be used to show specific proportions or sizes, drawings can be relied upon for what they would teach a person of ordinary skill in the art (MPEP § 2125). Thus, in view of at least the preceding, Ikeguchi discloses that a width in the first direction (Fig. 1, where the first 
Re: claim 2, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses a display area D (Fig. 1) and a frame area F defining the display area (Fig. 1), wherein the first protruding portion (Fig. 1, upper instance of element E) is provided in the frame area.
Re: claim 3, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses that the curved portion is provided from an end of the linear portion to a midst of a way to the first edge (Fig. 1, the left, vertically extending edge) of the first substrate 10a in plan view (Fig. 1, where the curved portion is the upper curved end on the leftmost, vertically extending edge of substrate 20a that comprises a long, substantially straight section disposed between a pair of curved ends).
Re: claim 4, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses that the first protruding portion is provided between one side (Fig. 1, the upper, horizontally extending side of element 10a) of the first substrate 10a and a center line of the first substrate in plan view (Fig. 1, where the first protruding portion is the upper instance of element E).
Re: claim 5, Ikeguchi discloses the limitations of claim 4, and Ikeguchi further discloses that the display device 30a has a first panel side (Fig. 1, left vertically extending side) corresponding to the first edge of the first substrate, a second panel side (Fig. 1, right vertically extending side) opposed to the first panel side, a third panel side (Fig. 1, upper horizontally extending side) connecting one end of the first panel side 
Re: claim 6, Ikeguchi discloses the limitations of claim 4, and Ikeguchi further discloses that the first terminal portion 11 is provided from the one side (Fig. 1, upper horizontally extending side) to an other side (Fig. 1, lower horizontally extending side) of the first substrate 10a over the center line.
Re: claim 7, Ikeguchi discloses the limitations of claim 6, and Ikeguchi further discloses that a center of the first terminal portion 11 is on the center line of the first substrate 10a (Fig. 1, where the center of 11 is recited as being substantially on the center line of element 10a, and where drawings can be relied upon for what they would teach a person of ordinary skill in the art (MPEP § 2125)).
Re: claim 8, Ikeguchi discloses the limitations of claim 7, and Ikeguchi further discloses that the first terminal portion 11 comprises a plurality of terminals arranged in the first direction (Fig. 1, where the individual terminals extend horizontally).
Re: claim 9, Ikeguchi discloses the limitations of claim 1, and Ikeguchi further discloses that the second substrate 20b has a second protruding portion (Fig. 1, lower instance of element E protruding toward the first edge of the first substrate; see also Fig. 4)
Re: claim 10, Ikeguchi discloses the limitations of claim 9, and Ikeguchi further discloses that the first protruding portion (Fig. 1, the upper instance of element E) is 
Re: claim 11, Ikeguchi discloses the limitations of claim 10, and Ikeguchi further discloses that the display device 30a has a first panel side (Fig. 1, left vertically extending side) corresponding to the first edge of the first substrate, a second panel side (Fig. 1, right vertically extending side) opposed to the first panel side, a third panel side (Fig. 1, upper horizontally extending side) connecting one end of the first panel side to one end of the second panel side, and a fourth panel side (Fig. 1, lower horizontally extending side) connecting the other end of the first panel side to the other end of the second panel side, and at least a part of a edge of the first protruding portion (Fig. 1, upper instance of element E) corresponds to the third panel side in plan view (correspondence disclosed in Fig. 1), and at least a part of an edge of the second protruding portion (Fig. 1, the bottom instance of element E; see also Fig. 4) corresponds to the fourth panel side in plan view (Fig. 1, where the fourth panel side is the lower horizontally extending side of device 30a).
Re: claim 12, Ikeguchi discloses the limitations of claim 10, and Ikeguchi further discloses that the first terminal portion 11 is provided from the one side (Fig. 1, upper horizontally extending side) to the other side (Fig. 1, lower horizontally extending side) of the first substrate 10a over the center line.
Re: claim 13, Ikeguchi discloses the limitations of claim 10, and Ikeguchi further discloses that a center of the first terminal portion 11 is on the center line of the first 
Re: claim 14, Ikeguchi discloses the limitations of claim 13, and Ikeguchi further discloses that the first terminal portion 11 comprises a plurality of terminals arranged in the first direction (Fig. 1, where the individual terminals extend horizontally).
Re: claim 17, Ikeguchi discloses the limitations of claim 2, and Ikeguchi further discloses that the first protruding portion (Fig. 1, the upper instance of element E) is supported on the first substrate 10a via a holding layer P (para. 47, where the holding layer is a sealant).
Re: claim 18, Ikeguchi discloses the limitations of claim 17, and Ikeguchi further discloses a liquid crystal layer (para. 39) located between the first substrate 10a and the second substrate 20a in the display area surrounded by an adhesive layer 15, wherein a part of the adhesive layer constitutes the holding layer (para. 47).
Re: claim 19, Ikeguchi discloses the limitations of claim 17, and while Ikeguchi does not directly disclose that a part of the liquid crystal layer is provided between the first substrate and the first protruding portion of the second substrate; however, Ikeguchi does disclose that a liquid crystal material may be disposed in between the first and second substrates 10a, 20a (para. 39) and that the sealant 15 is used to keep the liquid crystal material within the display device (Fig. 1). The teachings and disclosure of Ikeguchi would have been sufficient to teach a person of ordinary skill in the art at a time prior to the effective date that liquid crystal material may be disposed between two substrates and sealed in by a sealant where the sealant can be disposed in whatever .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi in view of Kitabayashi (US 20120206396).
Re: claim 15, Ikeguchi discloses the limitations of claim 1; however, Ikeguchi does not directly disclose a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal portion are provided on the second substrate, and the second terminal portion is located on the first protruding portion.
Kitabayashi discloses a plurality of electrodes 4 for touch detection (Fig. 2; para. 29), a second terminal portion 13, and a plurality of leads 14 connecting each of the electrodes to the second terminal portion are provided on the second substrate 2 (provision disclosed in Fig. 2), and the second terminal portion 13 is located on the first protruding portion 11 (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal portion are provided on the second substrate, and the second terminal portion is located on the first protruding portion, as disclosed by Kitabayashi, in the device disclosed by Ikeguchi for the purpose of providing touch sensing capability while minimizing the size of the non-display area of the device (see para. 13 of Kitabayashi).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, in view of Kitabayashi and Shigetaka (US 20040022010).
Re: claim 16, Ikeguchi and Kitabayashi disclose the limitations of claim 15; however, neither reference directly discloses that at least one of the leads is inclined along the curved portion.
Shigetaka discloses that at least one of the leads (Fig. 7, the portions of x1-x16 that extend from the bottom ends thereof and extend into region Ds) is inclined along the curved portion (the far left or far right curved portions).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one of the leads be inclined along the curved portion, as disclosed by Shigetaka, in the device disclosed by Ikeguchi and Kitabayashi, for the purpose of shortening the lead lines. By shortening the lead lines, less noise is introduced into the device and less lead material is used thereby reducing cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871